Citation Nr: 1627709	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976, May 1978 to August 1984, December 1986 to March 1992, and February 2003 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board previously remanded this claim in January 2014 to provide the Veteran with a videoconference hearing.  The hearing was scheduled to occur in June 2016.  However, in a May 2016 report of contact, it was noted that the Veteran wished to cancel his hearing.  Thus, the Board deems his request for a hearing withdrawn. See 38 C.F.R § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an adequate medical opinion.  An October 2011 VA examination was provided.  At that time, the diagnosis was bilateral mild to moderate hallux valgus.  The examiner opined that there was no evidence found to link the Veteran's right hallux valgus to his reserve active duty.  In a November 2011 addendum opinion, the examiner opined that the Veteran's right hallux valgus was less likely than not incurred in or caused by the Veteran's active duty, explaining that there was no evidence found to link his bunion with active duty service.  He noted that right foot pain related to plantar warts does not manifest itself by developing a bunion.  

The Veteran has reported having right foot pain since 1984.  In his December 2011 notice of disagreement, the Veteran described activities such as "running PT in the hot desert sand" as contributing factors to his right foot symptoms.  The Veteran also suffered a right leg fracture during his active duty.  In his notice of disagreement, he related his foot difficulties to that incident.  

The Veteran's service treatment records (STRs) indicate various right foot difficulties.  March 1987 STRs show the Veteran reporting right foot and ankle pain and a past medical history that included a right foot injury.  The Veteran was assessed with tendonitis.  That same month, the Veteran again appeared with tarsal foot pain.  The examiner noted that the Veteran's tendonitis had resolved, and the Veteran reported that this new pain was different than the tendonitis.  The assessment was tarsalgia.  In a February 1988 STR, the Veteran complained of what appeared to be a callus under the fourth metatarsophalangeal joint.  STRs from 2003 and 2004 document treatment for plantar warts.  An August 2003 record shows the Veteran presenting with a callus on the bottom of his right foot.  This was noted as a chronic problem and diagnosed as a plantar wart.  

In a February 2010 VA medical record, the Veteran reported a callus on the bottom of the right foot.  He indicated he had suffered from a callus in this location since 1984 and described the pain as sharp, needle, pain that would wake him up.  An April 2010 VA treatment record noted that the Veteran complained of pain on the dorsal surface of the right foot with a thick callus.  The physician noted potentially needed removing.  In a November 2010 medical record, the Veteran reported a bunion on the bottom of the right foot.  

The Board finds that the examiner's opinion is inadequate.  First, the examiner did not address whether the in-service tendonitis, tarsalgia, or broken right leg could have caused the right hallux valgus.  Second, the examiner did not address the Veteran's reports of foot symptoms since discharge.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed right foot disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all right foot disorders present since 2010.

Secord, regarding each diagnosed right foot disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder, had its onset in, or is related to, the Veteran's military service.

The examiner must specifically address the following: 1) the Veteran's assertions relating his right foot symptoms to rigorous physical activity during his active duty; 2) the Veteran's assertions his right foot symptoms are due to an in-service right broke leg; 3) and STRs documenting treatment for right foot tendonitis, tarsalgia, plantar warts, and calluses.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Millikan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

